                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

RENITA CHALEPAH, as personal
representative of the estate of Zachary
Nicholas Bear Heels for the benefit of the                                  8:18CV381
heirs and next of kin and as personal
representative of the estate of Zachary
Nicholas Bear Heels, deceased;                                     SECOND AMENDED
                                                               FINAL PROGRESSION ORDER
                         Plaintiff,

        vs.

THE CITY OF OMAHA, a Nebraska
Political Subdivision, et al.,

                         Defendants.

       This matter comes before the Court on the parties’ Joint Motion to Extend the Progression
Order (Filing No. 50). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend the Progression Order (Filing No. 50)
is granted, and the amended final progression order is amended as follows:

              1)   The pretrial conference is cancelled and will be rescheduled at a later date.

              2)   The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is December 16, 2019. Motions to compel
                   discovery under Rules 33, 34, and 36 must be filed by December 30, 2019.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   to set a conference for discussing the parties’ dispute.

              3)   The telephone conference originally scheduled for December 6, 2019, is
                   cancelled. A status conference to discuss case progression and the parties’
                   interest in settlement will be held with the undersigned magistrate judge on
                   Monday, January 13, 2020, at 11:00 a.m. by telephone. Counsel shall use the
                   conferencing instructions assigned to this case to participate in the conference.

              4)   The deadlines for identifying expert witnesses expected to testify at the trial, (both
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                   Civ. P. 26(a)(2)(C)), are:

                        For the plaintiffs:              December 16, 2019
                        For the defendants:              January 16, 2020
              5)     The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                   January 30, 2020
                            For the defendants:                   March 2, 2020
                            Plaintiffs’ rebuttal:                 March 30, 2020

              6)     The deposition deadline is May 7, 2020.

              7)     The telephone conference scheduled for July 17, 2020, is cancelled. A status
                     conference to discuss dispositive motions, the pretrial conference and trial dates,
                     and settlement status will be held with the undersigned magistrate judge on
                     Friday, May 8, 2020, at 9:00 a.m. by telephone. Counsel shall use the
                     conferencing instructions assigned to this case to participate in the conference.

              8)     The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is June 4, 2020.

              9)     The deadline for filing motions to dismiss and motions for summary judgment is
                     June 11, 2020.

              10) The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

              11) All requests for changes of deadlines or settings established herein shall be
                  directed to the undersigned magistrate judge. Such requests will not be considered
                  absent a showing of due diligence in the timely progression of this case and the
                  recent development of circumstances, unanticipated prior to the filing of the
                  motion, which require that additional time be allowed.

         Dated this 31st day of October, 2019.
                                                                  BY THE COURT:

                                                                  s/Michael D. Nelson
                                                                  United States Magistrate Judge




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
